Citation Nr: 1537457	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-07 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a ruptured eardrum.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefits on appeal.

In his March 2011 substantive appeal, the Veteran requested hearing before the Board.  In subsequent correspondence, he and his representative specified that he instead wished to appear and testify at a hearing before a Decision Review Office (DRO) at the RO.  The requested hearing took place in December 2011, and a transcript is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's service connection claim for residuals of a ruptured eardrum and increased rating claim for bilateral hearing loss.

Service Connection

First, with respect to the Veteran's eardrum claim, the Board finds that a VA examination is warranted.  The Veteran has contended that he ruptured his left eardrum during service.  Although the service treatment records do not show any treatment for a ruptured left eardrum, the Veteran was noted to have significant noise exposure during service.  Moreover, the year following his discharge from service, a VA clinical record shows a scarred right eardrum and normal left eardrum.  

The Board liberally construes the Veteran's claim as including residuals of a ruptured eardrum-whether right or left ear.  He was afforded VA audiological examinations in July 2009 and December 2011-neither of which addressed the etiology of the claimed eardrum rupture.  The Board finds that the minimal threshold for when a VA examination is warranted has been shown by the facts of this case, as such, the claim must be remanded.

Increased Rating

The Veteran contends that his bilateral hearing loss warrants a compensable disability rating.  

The most recent VA audiological examination was performed in December 2011.  Since that time, the Veteran's has reported worsening symptoms, and his representative has requested a more current examination.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination by an examiner with sufficient expertise to determine the current degree of severity of his bilateral hearing loss disability as well as provide an etiological opinion as to the claimed residuals of an eardrum rupture.  The electronic claims file must be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected bilateral hearing loss. 

As for the service connection claim for the eardrum rupture, the examiner is asked to determine if the Veteran has any residuals of an eardrum rupture in either ear.  If so, then the examiner should provide the following opinion:

Is it at least as likely as not (a 50 percent or greater probability) that any current eardrum condition is etiologically related to the Veteran's service, or caused or aggravated by his service-connected bilateral hearing loss and tinnitus?

The examiner should provide a complete rationale for any opinions provided.

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




